Citation Nr: 0813217	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  07-00 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and Spouse


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to March 
1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to the benefit currently sought on appeal.

A hearing on this matter was held before the undersigned 
Acting Veterans Law Judge sitting at the RO on December 4, 
2007.  A copy of the hearing transcript has been associated 
with the file.


FINDINGS OF FACT

1.  High frequency bilateral hearing loss was exhibited at 
service entry.

2.  A preponderance of the evidence establishes that the 
veteran's hearing loss underwent a permanent increase in 
severity during service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, bilateral 
hearing loss was aggravated during the veteran's active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5100-5013A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.306(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes that the RO has a duty to notify and assist 
the veteran under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  As will be 
discussed below, the Board finds that service connection for 
bilateral hearing loss is warranted; therefore, a full 
discussion of whether VA met these duties is not needed.  It 
is important to note, however, that the RO provided notice 
with respect to the initial disability rating and effective 
date elements of the claims in July 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service Connection for Bilateral Hearing Loss

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111. 

To rebut the presumption of sound condition under 38 U.S.C. § 
1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. 
VAOPGCPREC 03-2003.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153.  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  See 38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertinent to the manifestation 
of the disability prior to, during and subsequent to service.  
Id.

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993).  Accordingly, "a lasting 
worsening of the condition," that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently, is required.  See Routen v. Brown, 10 Vet. 
App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996).

In this case, the presumption of soundness does not attach, 
as the veteran's service medical records show that bilateral 
high frequency hearing loss was "noted" at service entrance 
on his initial examination for service in July 1966.  
38 U.S.C.A. § 1111.  Therefore, the question before the Board 
is whether the veteran's preexisting hearing loss was 
aggravated during service.  To make this determination, the 
Board must consider the veteran's service medical records as 
well as evidence developed after service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
threshold for normal hearing is 0 to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet.App. 155 (1993). 



An audiogram conducted at service entry showed pure tone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
n/a
35 (40)
LEFT
0 (15)
5 (15)
10 (20)
n/a
25 (30)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  Although the March 1968 examination was conducted 
after November 1967, the report indicates ASA standards were 
used; therefore, in order to facilitate data comparison, the 
ASA standards have been converted to ISO-ANSI standards and 
are represented by the figures in parentheses).

The veteran's high frequency hearing loss at entry was termed 
"mild" by a VA examiner interpreting the results in January 
2006.  Service medical records make no mention of treatment 
for hearing loss.  Although the veteran's March 1969 
separation examination shows hearing within normal limits at 
all thresholds, the veteran has submitted an audiological 
examination that was conducted in April 1969, one month after 
his discharge.  The results of the examination were 
interpreted by the January 2006 VA examiner, who found that 
they showed hearing within normal limits from 1000 to 3000 
Hertz and "moderately severe" hearing loss at 4000 Hertz.  

Audiograms conducted in April 1978 and January 1982, 
likewise, show that the veteran had progressively worsening 
high frequency hearing loss.  The most recent VA examination 
conducted in January 2006 showed that the veteran's hearing 
has continued to deteriorate.

On review, the evidence shows that the veteran's preexisting 
"mild" high frequency hearing loss was aggravated by his 
active service.  See 38 C.F.R. § 3.306(a).  Although the 
veteran's March 1969 separation examination showed hearing 
within normal limits, an audiogram conducted less than 30 
days after his discharge showed a "moderately severe" high 
frequency hearing loss, according to the January 2006 VA 
examiner.  The veteran credibly testified at his December 
2007 hearing that he had not been exposed to noise in the 
brief period between his discharge and the April 1969 
audiogram.  Thus, the Board finds that the April 1969 
audiogram shows a permanent increase in severity of the 
veteran's preexisting hearing loss during service, as the 
private audiological examination was conducted less than 30 
days after his discharge.   

The veteran underwent VA examinations in May 2005 and 
December 2005.  Both opined there was no nexus between the 
veteran's hearing loss and his service; however, neither 
examiner reviewed the claims folder, decreasing the probative 
value of the opinions.  While an examiner can render a 
current diagnosis based upon his examination of the veteran, 
an opinion based upon an inaccurate factual premise has no 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

In January 2006, the veteran's claims folder was reviewed by 
a VA audiologist who opined that there was no connection to 
service because the veteran's audiogram at service discharge 
showed no hearing loss; however, in Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993), the United States Court of Appeals for 
Veterans Claims rejected such logic, stating that 38 C.F.R. § 
3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service.  The January 
2006 examiner also did not evaluate the significance of the 
April 1969 audiogram showing hearing loss less than 30 days 
after discharge.  

As a result, the Board finds that there is no clear and 
unmistakable evidence or record that rebuts the presumption 
of aggravation.  See VAOPGCPREC 03-2003.  The veteran's post-
service audiograms have shown high frequency hearing loss of 
increasing severity since his discharge; thus, the April 1969 
audiogram does not represent a temporary flare-up of the 
veteran's preexisting condition.  See Routen v. 


Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. 
Brown, 8 Vet. App. 529, 538 (1996).  For these reasons, and 
resolving reasonable doubt in the veteran's favor, the Board 
finds that service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


